DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 6, 15, 21, 30, 37, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further rewritten to overcome the 101 rejections and claim objections below.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 21, and 37, the prior art does not teach or suggest in combination with the other recited limitations: the event tag generator is to generate the media event tag when a second trigger includes a change in a uniform resource locator corresponding to the second media sequence.
Regarding claims 15, 30, and 46, the prior art does not teach or suggest in combination with the other recited limitations: a metadata selector to select a subset of the first set and the second set of metadata tags, the transmitter to transmit the subset to the central facility based on a determination that the second media sequence is presented in place of the first media sequence.
Claim Objections
Claims 15, 30, and 46 are objected to because of the following informalities:  
In claims 15, 30, and 46, the examiner recommends to replace “a determination that the second media sequence is presented in place of the first media sequence” with “the determination that the second media sequence is presented in place of the first media sequence” since independent claims 1, 17, and 32 already recite determine…that the second media sequence is presented in place of the first media sequence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 1, claim 1 does not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter is directed to software per se.  The claim does not positively recite any hardware elements.  Further, an inspection of the specification finds that paragraph 56 discloses that the claimed elements "a metadata extractor", "an event tag generator", and "a transmitter" may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware.  Therefore, the claimed apparatus may be implemented entirely by software.  Software per se does not fall within any of the statutory categories of patent eligible subject matter.  See MPEP 2106.   
Claims 3-16 do not claim any hardware elements and therefore are also rejected as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-14, 16-18, 20, 22-23, 25-29, 31-34, 36, 38-39, and 41-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ivins (US 2014/0237498 A1) in view of Besehanic (WO 2012/177874 A2) (Of Record).
Regarding claims 1, 17, and 32, Ivins teaches: An apparatus to notify a central facility of events on a presentation device, a non-transitory computer readable medium, and a computer-implemented method, the apparatus comprising: 
a metadata extractor to extract (i) a first metadata tag from a first media sequence presented on the presentation device, the first metadata tag including information corresponding to the first media sequence [a user device detects a tag from media content displayed on a display device, such as video content 615, then reads and processes the tag (par. 46-47 and 54-56, Fig. 1, 2, 4, and 6).  The tag includes information such as an asset identifier to identify the content item (par. 45)], and 
[the user device detects content item tag 620 from media content, such as advertisement 610, then reads and processes the tag (par. 46-47 and 56, Fig. 6).  The tag includes information such as an asset identifier to identify the content item (par. 45)]
an event tag generator to: determine, based on the extraction of the first and the second metadata tags, that the second media sequence is presented in place of the first media sequence on the presentation device [When the device detects the tags, the user device may determine that a user has been exposed to the video content and the advertisement (par. 46 and 56, Fig. 4 and 6)] and 
generate a media event tag including information corresponding to presentation of the second media sequence in place of the first media sequence on the presentation device [generate a message to send to the computing device, e.g., server 106, the message may indicate that the advertisement has been accessed, and the message may include an identifier for the advertisement, which may be the same identifier included in the tag (par. 57, Fig. 1, 4, and 6)] and 
a transmitter to transmit the media event tag to the central facility [the message may be transmitted to the server 106 (par. 47 and 57, Fig. 1, 4, and 6)].
Ivins does not explicitly disclose: the first metadata tag is part of a first set of metadata tags, respective ones of the first set of metadata tags including information corresponding to the first media sequence and the second metadata tag is part of a second set of metadata tags, respective ones of the second set of metadata tags including information corresponding to the 
Besehanic teaches: extract a first set of metadata tags, respective ones of the first set of metadata tags including information corresponding to the first media sequence and a second set of metadata tags, respective ones of the second set of metadata tags including information corresponding to the second media sequence [a cue change event is triggered at the start of each timed event, which may be for each fixed length segment of the media, such as every 30 seconds (par. 61-62).  Each of the cue change events cause metadata, such as an ID3 tag, to be extracted, such as during a first media segment and during an advertisement (par. 23, Fig. 2, 4, and 6).  Each of the ID3 metadata tags include information such as a contentid identifying the media being presented (par. 56, Fig. 4)].
The combination of references teaches the determining being based on the extraction of the first and second sets of metadata tags [Besehanic – extracting metadata tags at each fixed length segment (par. 23 and 61-62).  Ivins – the user device may read and/or process the tag 620 immediately after displaying the television commercial 610 (par. 47, Fig. 6).  Determine that the user has been exposed to the video content and the advertisement (par. 46 and 56, Fig. 4 and 6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ivins and Besehanic before the effective filing date of the claimed invention to modify the apparatus of Ivins by incorporating extracting a first set of metadata tags, respective ones of the first set of metadata tags including information corresponding to the first media sequence and a second set of metadata tags, respective ones of the second set of metadata tags including information corresponding to the second media sequence as disclosed by Besehanic.  The 
Regarding claims 2 and 33, Ivins and Besehanic teach the apparatus of claim 1; Ivins further teaches: the presentation device includes the apparatus, and wherein the presentation device is a smart television [An enhanced television (ETV) system.  The steps illustrated in FIG. 4 may be performed by e.g., television 112 (par. 48, 51, and 54, Fig. 1)].
Regarding claims 3, 18, and 34, Ivins and Besehanic teach the apparatus of claim 1; Ivins further teaches: the metadata extractor is to detect a timestamp corresponding to the first media sequence [a timestamp that indicates the time that the advertisement was accessed by the device (par. 10 and 57)].
Regarding claims 5, 20, and 36, Ivins and Besehanic teach the apparatus of claim 1; Besehanic further teaches: a media tracker to detect a first trigger associated with the first media sequence presented on the presentation device [detecting a cue change event or media event that triggers metadata collection (par. 23, 25, and 61)].
Regarding claims 7, 22, and 38, Ivins and Besehanic teach the apparatus of claim 1; Besehanic further teaches: a player state detector to detect a state of the presentation device [detecting state of the presentation device, such as skip, stop, pause, and play (par. 25 and 62)].
Regarding claims 8, 23, and 39, Ivins and Besehanic teach the apparatus of claim 1; Besehanic further teaches: the player state detector is to detect the state as at least one of play, [detecting state of the presentation device, such as skip, stop, pause, and play (par. 25 and 62)].
Regarding claims 10, 25, and 41, Ivins and Besehanic teach the apparatus of claim 1; Ivins further teaches: the metadata extractor is to extract the metadata tag from a service provider stream [service provider (par. 56-57)].
Regarding claims 11, 26, and 42, Ivins and Besehanic teach the apparatus of claim 1; Ivins further teaches: the metadata extractor is to extract the metadata tag from at least one of a code or an ID3 tag [the first content access tag may comprise an enhanced television code (par. 3)].
Regarding claims 12, 27, and 43, Ivins and Besehanic teach the apparatus of claim 1; Besehanic further teaches: the metadata extractor is to extract the metadata tag from an audio watermark [extracting the metadata from any format (par. 24), such as audio watermark (par. 17)].
Regarding claims 13, 28, and 44, Ivins and Besehanic teach the apparatus of claim 1; Besehanic further teaches: the metadata extractor is to extract the metadata tag from a video watermark [extracting the metadata from any format (par. 24), such as video watermark (par. 17)].
Regarding claims 14, 29, and 45, Ivins and Besehanic teach the apparatus of claim 1; Besehanic further teaches: the metadata extractor includes a watermark extractor to: extract watermark information from the first media sequence and the second media sequence and derive, from the extracted watermark information, the first set and the second set of metadata tags [extracting the metadata from any format (par. 24), such as watermark (par. 17).  Convert the retrieved (extracted) metadata into a converted metadata format (par. 48-49)].
Regarding claims 16, 31, and 47, Ivins and Besehanic teach the apparatus of claim 1; Besehanic further teaches: a player state detector to: detect a player state of the presentation device during presentation of the second media sequence [detect a media change event while the media is being played and extract the associated metadata (par. 25 and 62)] and 
in response to detecting a change in the player state of the presentation device during presentation of the second media sequence, trigger a second event tag to be generated, the second media event tag corresponding to the change in the player state of the presentation device [converting the metadata (for the changed media) into another format and transmitting in the ID3 format (par. 54-55 and 73)].
Claims 4, 19, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ivins (US 2014/0237498 A1) in view of Besehanic (WO 2012/177874 A2) (Of Record) and further in view of Lee et al. (US 2010/0125544 A1).
Regarding claims 4, 19, and 35, Ivins and Besehanic teach the apparatus of claim 3; Ivins and Besehanic do not explicitly disclose: the timestamp is to identify a duration of exposure of the first media sequence by a user of the presentation device.
Lee teaches: the timestamp is to identify a duration of exposure of the first media sequence by a user of the presentation device [using the timestamps to determine a length of the previously viewed content (par. 30-31)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ivins, Besehanic, and Lee before the effective filing date of the claimed invention to modify the apparatus of Ivins and Besehanic by incorporating the timestamp is to identify a duration of exposure of the first media sequence by a user of the presentation device as disclosed by Lee.  The motivation for doing so would have been to determine viewing history information meeting .
Claims 9, 24, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ivins (US 2014/0237498 A1) in view of Besehanic (WO 2012/177874 A2) (Of Record) and further in view of Dudley et al. (US 2010/0153189 A1).
Regarding claims 9, 24, and 40, Ivins and Besehanic teach the apparatus of claim 1; Ivins and Besehanic do not explicitly disclose: a player state detector to detect a latency between (a) a broadcast of the first media sequence or the second media sequence and (b) presentation of the first media sequence or the second media sequence on the presentation device.
Dudley teaches: a player state detector to detect a latency between (a) a broadcast of the first media sequence or the second media sequence and (b) presentation of the first media sequence or the second media sequence on the presentation device [a set-top box computer 120-122 may detect latency of display 224 of broadcast signal 216 from studio 210 (par 147, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ivins, Besehanic, and Dudley before the effective filing date of the claimed invention to modify the apparatus of Ivins and Besehanic by incorporating a player state detector to detect a latency between (a) a broadcast of the first media sequence or the second media sequence and (b) presentation of the first media sequence or the second media sequence on the presentation device as disclosed by Dudley.  The motivation for doing so would have been to synchronize the presentation of interactive content with the broadcast program (Dudley – par. 147).  Therefore, it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424